Shkrwood, J.
The petitioners in this case bring certiorari to review the proceedings of the joint boards of school inspectors of the towns of Watson, Wayland, and Martin, in Allegan county, had at a meeting of said boards held April 26,. 1886, for the purpose of forming a new school district out of territory embraced in school district No. 8 of the township-of Wayland, and fractional school district No. 3 of Martin, and Watson.
District No. 8 of Wayland, before the change attempted,, was all in Wayland, and district No. 3 was composed of territory mostly in Martin, but a small portion was in Watson. It was the intention of the inspectors, at their meeting on-the twenty-sixth of April, to form a new fractional district out of territory lying in No. 3 and No. 8, aforesaid. The-records of this meeting, and its doings, are contained in the= record in this case.
It is claimed the action of these boards was void for the-following reasons:
“1. No notice was actually given of the meeting, as required by law.
There was no proof of the posting and giving of the-notices of this meeting, required by law, before the joint. boards, at their meeting of April 26, 1886.
“ 3. The boards of school inspectors made no record of the formation of a school district sufficient to constitute a new district.”
• I think we must hold these objections well taken. The-statute (How. Stat. § 504=0) requires, before taking the action had in this case, the clerks of the several townships' interested to give at least ten days’ notice of the time ai d *613■place of meeting of the inspectors, and of the alterations proposed, by posting such notice in three public places in ■each township, one of which shall be posted in each of the di'stricts that may be affected.
The record shows no notice given as required by the statute. A copy of the notice pretended to have been posted nowhere appears in the record; and the affidavits made, relied upon to show the posting, were not made until the •twenty-seventh day of July, 1886, three months after the meeting was held, and more than twenty days after the writ in this case was issued.1 If these affidavits could be regarded •as showing the posting of proper notices, still the proceedings, as shown by the return, would be unauthorized, as they .show but one notice posted in the township of "Wayland.
Important interests are not unfrequently committed by the ¡statute to these local boards, and in their action, if not carefully taken and considered in this class of cases, they may •create 'greater expense and inconvenience than they se'ek to remove. .It is therefore of the utmost importance that all ■persons to be affected by their action should have an opportunity to be heard before it is taken. It is for this purpose that the statute has provided for ample notice to be given of the time, place, and object of the inspectors’ meeting, and, until the notices provided for have all been given and posted as required, the inspectors have no power to act. The. notice is jurisdictional.
This Court held in Coulter v. School Inspectors of Grant, 59 Mich. 394, that—
“ The notice of the meeting was jurisdictional, and should have been given as required by law;'and, before the boards were authorized to act, proof of the posting, in time and place specified in the statute, should have been filed with the •clerk of the joint board.”
We adhere to these views, and which are decisive of ° this •ease.
*614The following cases will also be found to have a bearing upon the case as presented by the record: People v. Highway Commissioners of Nankin, 14 Mich. 531; McCaslin v. Camp, 26 Id. 390; Dupont v. Highway Commissioners of Hamtramck, 28 Id. 363; Passage v. School Inspectors of Williamstown, 19 Id. 330; Prescott v. Patterson, 44 Id. 525.
The action of the boards of school inspectors of the townships of Martin, Wayland, and Watson, in this case, must be set aside, and the proceedings had therein quashed.
The other Justices concurred.

See Goss v. Highway Commissioner of Westphalia, 63 Mich. 608.